DUCKER, JUDGE:
These claims were submitted on a written stipulation, agreed to by counsel for claimants and counsel for respondent, both as to the facts of the claims and the respective amounts of damages sustained by claimants.
The facts stipulated show that claimants, who had water wells on their several parcels of lands in an area approximately two miles southwest of Union, Monroe County, West Virginia, on U. S. Route *241219, suffered damages to their wells on account of the chloride content of the water therein which came from the road salt stored by the respondent on nearby property owned or leased by the respondent. Respondent caused or allowed approximately forty tons of “road salt” to lie on its property for the entire summer periods of two years without covering it or having a floor beneath it or walls around it, so that the natural rain and precipitation of nature fell onto it, ran through it and then into the earth below, and thence affected the water which flowed into the wells of the claimants. The water in the wells prior to the acts of respondent was clear and had no taste or smell of salt and caused no damage to plumbing or utensils due to salt content. As the claimants’ allegations of damages and the cause therefore are admitted by respondent, further proof thereof was unnecessary.
At the request of the respondent tests were conducted by the Department of Health of West Virginia which showed that the water from the claimants’ wells was “very high” in chlorides, to-wit, 4880 chloride units in the water from the well of Carl Brown, 4400 chloride units in the water from the Clarence Brown well, 2830 chloride -units in the water from the Marlene Downey well, and 7200 chloride units in the water from the Harry Ellison well.
We are of the opinion that the respondent was negligent in its care and custody of the rock salt which resulted in the damages alleged by the claimants herein, and accordingly we hereby award to them respectively the stipulated amounts of their damages, namely to Carl A. Brown the sum of $750.00, to Clarence D. Brown the sum of $600.00, to Marlene J. Downey the sum of $100.00, and to Harry Ellison the sum of $1500.00.
Award of $750.00 to Carl A. Brown.
Award of $600.00 to Clarence E. Brown.
Award of $100.00 to Marlene J. Downey.
Award of $1500 to Harry Ellison.